 

EXHIBIT 10.1

 

INVESTMENT REPRESENTATION LETTER

AND SUBSCRIPTION AGREEMENT

 

March 28, 2014

 

Broadview Institute, Inc.

8147 Globe Drive

Woodbury, MN 55125

 

Gentlemen:

 

The undersigned hereby agrees to purchase from Broadview Institute, Inc. (the
“Company”) 70,000,000 shares of Common Stock at a price of $0.07 per share
(Common Shares). I understand that the Common Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) on the
ground that the acquisition of the Common Shares by me is exempt under Section
4(2) thereof.

 

In partial consideration of the issuance of the Common Shares to me, I hereby
represent, warrant and agree as follows:

 

1.             Knowledge of Reliance. I understand and recognize that the
Company, in claiming a Section 4(2) exemption for the issuance of the Common
Shares, is relying upon the statements and representations made by me in this
letter.

 

2.             Investment Purpose in Acquiring the Common Shares.

 

a)            Generally. I am acquiring the Common Shares for my account for
investment purposes only and not with a view to their resale or distribution. I
have no present intention to divide my participation with others or to resell or
otherwise dispose of all or any part of the Common Shares. In making these
representations, I understand that in the view of the Securities and Exchange
Commission the statutory exemption referred to above would not be available if,
notwithstanding my representations, I have in mind merely acquiring the Common
Shares for resale upon the occurrence or nonoccurrence of some predetermined
event.

 

b)            Accredited Investor. I am (i) an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the
Securities Act by reason of Rule 501, (ii) experienced in making investments of
this kind, and (iii) able to afford the entire loss of my investment in the
Common Shares.

 

c)            Compliance With Securities Act. I agree that if I sell or
distribute the Common Shares in the future, I shall sell or distribute them
pursuant to the requirements of the Securities Act and applicable state
securities laws. I agree that I will not transfer any part of the Common Shares
without (i) effective registration under the Securities Act and applicable state
securities laws, or (ii) obtaining an opinion of counsel satisfactory in form
and substance to counsel for the Company stating that the proposed transaction
will not result in a prohibited transaction under the Securities Act and the
applicable state securities laws.

 

 
 

--------------------------------------------------------------------------------

 

 

d)            Restrictive Legend. I agree that you may place a restrictive
legend on the Common Shares containing substantially the following language:

 

“The Common Shares represented by this certificate have not been registered
under either the Securities Act of 1933, as amended, or applicable state
securities laws, and are subject to an investment letter. They may not be sold,
offered for sale or transferred in the absence of an effective registration
under the Securities Act of 1933, as amended, and the applicable state
securities laws, or an opinion of counsel satisfactory in form and substance to
counsel for the Company that such transaction will not result in a prohibited
transaction under the Securities Act of 1933, as amended, or the applicable
state securities laws.”

 

e)            Stop Transfer Order. I agree that the Company may place a stop
transfer order with its registrar and stock transfer agent covering all
certificates representing the Common Shares.

 

3.             Knowledge of Restrictions Upon Transfer of the Securities. I
understand that the Common Shares are not freely transferable and may in fact be
prohibited from sale for an extended period of time and that, as a consequence
thereof, I may have extremely limited opportunities to dispose of the Common
Shares. I understand that Rule 144 of the Securities and Exchange Commission
permits the transfer of “restricted securities” of the type here involved only
under certain conditions, including a minimum one-year holding period and
availability to the public of certain information concerning the Company. I
understand that there presently is only a limited market for shares of the
Company’s Common Stock and that no assurance can be given that a public market
for the Company’s shares will exist in the future or that the Company will meet
the public information requirement.

 

4.             Registration Rights. I and the Company agree that for the Common
Shares, I shall be entitled to the registration and other rights set forth in
that Registration Rights Agreement, dated as of March 25, 2003, as if the Common
Shares were part of the “Registrable Securities” provided for therein and as if
the date of such Agreement were the date hereof.

 

5.             Information About the Company. I acknowledge that I am a director
of the Company and that, by reason of my position and relationship with the
Company as well as other actions taken by me, I am fully aware of and advised
concerning the present financial condition of the Company, its business affairs
and its prospects for future business.

 

signature page follows

 

 
 

--------------------------------------------------------------------------------

 

 

 

_____________________________________________

Terry L. Myhre

4156 Brynwood Drive

Naples, FL 34119

 

 

The undersigned hereby accepts this Agreement.

 

BROADVIEW INSTITUTE, INC.

 

 

By:                                                                          
                         

Kenneth J. McCarthy

Title:       Chief Financial Officer          

Date:       March 28, 2014

 

 

 

 